             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 1 of 30




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


WINDMILL WELLNESS RANCH,       §
L.L.C.                         §
                               §
     Plaintiff,                §
                               §
                               §
V.                             §                 Case No. 5:19-cv-1211
                               §
BLUE CROSS AND BLUE SHIELD     §
OF TEXAS, A DIVISION OF HEALTH §
CARE SERVICE CORPORATION       §
                               §
     Defendant.                §


                            PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Windmill Wellness Ranch, Inc. Plaintiff herein, and files this

Original Complaint, complaining of Defendant, Blue Cross Blue Shield of Texas, a

Division of Health Care Service Corporation, and for cause of action would show the

Honorable Court the following:

                                            I.

                                          Parties

        2.       Plaintiff, Windmill Wellness Ranch, L.L.C. (hereinafter referred to as

“Windmill” or “Plaintiff”) is a Texas corporation, with its principal place of business in

Canyon Lake, Comal County, Texas.




Plaintiff’s Original Complaint                                                      Page 1
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 2 of 30




        3.       Defendant, Blue Cross Blue Shield of Texas, a Division of Health Care

Service Corporation (hereinafter referred to as “BCBS”), is in the business of providing

and/or administering medical, health and behavioral health insurance plans and is

licensed to do business in the state of Texas. Defendant, BCBS, will be served by

serving its registered agent for service, Corporation Service Company, 211 East 7th

Street, Suite 620, Austin, TX 78701-3218.

                                                  II.

                                         Jurisdiction and Venue

        4.       This case is within the subject matter jurisdiction of this Court pursuant to

29 USC §§ 1001, et. seq. of the Employment Retirement Income Security Act (“ERISA”)

and under 28 USC § 1331 (federal question jurisdiction) and under 28 USC § 1332

(diversity of citizenship). Venue is proper and appropriately established in this Court

under 28 USC § 1391, as the Defendant conducts a substantial amount of business in this

District and a substantial part of the events, acts or omissions that give rise to the claims

herein occurred in this Federal District.

                                                  III.

                                 Introduction and Factual Background

        5.       Windmill is a co-occurring inpatient and outpatient treatment center

specializing in substance use disorders, trauma therapies, and mental health services that

serves patients from all over the United States. Windmill is licensed by the state of Texas

as a Substance Abuse Treatment Facility, whereby the facility provides residential

detoxification, intensive and supportive residential services and outpatient substance


Plaintiff’s Original Complaint                                                          Page 2
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 3 of 30




abuse treatment services. Additionally, Windmill is one of very few treatment centers

that are designated by the State of Texas as a COSPD (co-occurring psychiatric

disorders) facility. In this regard, Windmill offers a full medical detoxification wing and

also provides continuing and co-occurring treatment and medically necessary services to

residents and patients, including but not limited to detoxification, inpatient, partial

inpatient and outpatient care and depending on the level of care and specific clinical

needs required by each patient. Being a co-occurring treatment facility, Windmill not

only provides treatment for substance abuse disorders (i.e. opiate, narcotics, cocaine, etc.)

and behavioral addiction (gambling, food, etc.), but Windmill also provides behavioral

and mental health treatment for underlying conditions, including but not limited to bi-

polar disorders, major depressive disorders, PTSD, various forms of trauma, anxiety

disorders and chronic pain. Thus, the facility is not just a substance abuse facility, but is

also fully staffed and equipped to properly diagnosis and treat co-occurring conditions

with the proper modality of therapy or medication management. Unlike most treatment

facilities, Windmill provides effective treatments to residents and patients with mental

health concerns in conjunction with the patients’ substance abuse problems. Windmill is

also accredited by the Joint Commission on Accreditation of Healthcare Organizations to

provide behavioral and mental health services to its patients. Windmill is equipped with

a staff of 57 persons and can treat up to 52 persons with 52 licensed beds. Windmill’s

staff is highly qualified and licensed. Once a patient is admitted for care, the treating

Clinician’s and Physician’s licensure require that they provide the necessary level of care

to properly treat the patients, or otherwise risk censure or a loss of their license.


Plaintiff’s Original Complaint                                                         Page 3
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 4 of 30




Windmill provides all services based on professional standards of medical care and bases

all services on full medical assessment, evaluation and proper diagnosis of the patient.

As a result, Windmill has an efficacy and effective treatment rate of over seventy percent

(70%) due to the array and level of clinical services provided and the fact Plaintiff treats

for co-occurring conditions. There is not a facility in Central Texas or for that matter

throughout Texas that provides the specialized services and high level of serviced and

care that are provided at Windmill.


        6.       It is well documented that mental health conditions and substance use

disorders are prevalent and very serious health issues in the United States. According to

the Substance Abuse and Mental Health Services Administration (“SAMHSA”),

approximately 20.3 million people aged 12 or older had a substance abuse disorder

(“SUD”) in 2018 related to the use of alcohol or illicit drugs and with an estimated 2

million people having an opioid disorder. Likewise, an estimated 47.6 million (19.1%) of

adults aged 18 and older had any mental illness (“AMI”) in the past year. In 2018, an

estimated 11.4 million adults had a serious mental illness (“SMI”) in the past year.

Approximately 358,000 adolescents had a SUD and a Major Depressive Episode

(“MDE”) in the past year with 288,000 adolescents having a SUD with a MDE with

severe impairment. In 2018, an estimated 9.2 million adults aged 18 or older had both

AMI and at least one SUD in the past year, and 3.2 million adults had co-occurring SMI

and a SUD in the past year. Importantly, substance use was more common among both

adolescent and adults that had a mental health issue than among those that did not have a



Plaintiff’s Original Complaint                                                        Page 4
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 5 of 30




mental health issue. A large amount of persons that are in dire need of substance abuse

treatment do not receive necessary treatment because of a lack of coverage. When

substance abuse disorders are inadequately treated, they can and do complicate care for

co-occurring mental health disorders and mental conditions. This is a critical fact since

Windmill and the level of care it provides is unique. Plaintiff is equipped and staffed to

provide co-occurring treatment for addiction and mental and behavioral health and

provides life-saving services daily. Absent receiving appropriate care and treatment for

addiction and related mental disorders, patients face serious healthcare consequences and

even death. As recently held by Federal District Judge Spero (in David Wit, et. al v.

United Behavioral Health; Cause No. 14-cv-02346-JCS; In the United States District

Court for the Northern District of California), “it is well established that effective

treatment of mental health and substance abuse disorders includes treatment aimed at

preventing relapse or deterioration of the patient’s condition and maintaining the patient’s

level of functioning.


        7.        In spite of these alarming statistics and the well publicized national crisis

regarding opioid and drug abuse nationwide, Defendant and other insurance carriers

continue to systematically and improperly deny necessary mental health and substance

abuse-related benefit claims and/or refuse to pay or drastically underpay Plaintiff and like

providers. These denials, refusals to pay and gross underpayments are based on specious

and clinically unsupported internal policies and practices that not only violate the terms

of the underlying health insurance plans, but also fly in the face of nationally recognized



Plaintiff’s Original Complaint                                                           Page 5
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 6 of 30




treatment standards and the levels of care that are required to properly treat these

complicated conditions.


        8.       The denials, acts and omissions of BCBS in regards to the medical claims

made the basis of this dispute additionally violate the Mental Health Parity and Addiction

Equity Act of 2008 (“Federal Parity Act”) and the equivalent Texas statutes found at the

Texas Insurance Code, Section 1355.004 and 1368.002. The Federal and Texas Parity

Acts (“Parity Acts”) provide that mental health and substance use disorders must be

provided at the same level of benefits provided for physical illness. Fully funded plans or

fully insured plans (plans for which BCBS pays for benefits from its own assets and

premiums received) are required to provide parity. Likewise, self funded plans (plans for

which BCBS administers the underlying ERISA plans and benefits are paid from assets

of the group plan sponsor) that offer coverage for substance use disorder and mental

health benefits (and for which valuable premiums are paid by members) must also

provide parity to members. In this regard, plans and insurance carriers are prohibited by

state and federal law from denying coverage for medically necessary services or to

otherwise apply quantitative or non-quantitative restrictions or limitations on coverage of

medically necessary medical services relating to substance abuse and mental health

services. The unlawful motives of BCBS are apparent and clear - to deny and delay

payment claims in order to realize a windfall of benefits by not paying for the often-high

costs associated with treating addiction and chronic conditions in conjunction with co-

occurring mental health services.



Plaintiff’s Original Complaint                                                       Page 6
                 Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 7 of 30




           9.         Furthermore, any such coverage must be provided consistent with generally

accepted clinical and medical standards of care. The American Society of Addiction

Medicine (“ASAM”) has developed nationally and clinically recognized criteria for

addiction treatment guidelines and coverage. ASAM establishes and publishes these

treatment and coverage guidelines, which are uniformly accepted by clinicians and

providers for addiction, substance related disorders, mental health and co-occurring

conditions for all levels of care. 1


           10.        Additionally, the Texas Insurance Code and the Texas Administrative Code

set forth treatment guidelines relating to chemical dependency treatment centers that

closely follow ASAM clinical guidelines. See §3.8001 et. seq. As an example, the Texas

Administrative Code provides that the recommended length of stay for inpatient

detoxification services is up to 14 days (§3.8010), the recommended length of stay for

inpatient rehab/treatment is 14 to 35 days (§3.8014) and the recommended length of stay

for partial hospitalization services is between 4-35 days. Section 1355.004 provides that

plans must provide coverage, based on medical necessity, for not less than 45 days of

inpatient treatment for the treatment of serious mental illness in each calendar year.

            1
              As also held by Judge Spero and equally applicable in the immediate case in Wit, et. al v. United Behavioral Health; “Indeed, all of
its (UBH’s) clinicians recommend that the ASAM criteria be adopted. The only reason UBH declined to adopt the ASAM criteria was that its
finance department wouldn’t sign off on the change”. Judge Spero went on to hold that UBH’s internal guidelines for mental health and
substance abuse coverage ignored generally accepted standards of care and focused on “crisis stabilization” rather than appropriate treatment
necessary for the conditions. “The court finds, by a preponderance of the evidence , that in every version of the guidelines in the class period, and
at every level of care that is at issue in this case, there is an excessive emphasis on addressing acute symptoms and stabilizing crises, while
ignoring the effective treatment of members’ underlying conditions”. Judge Spero further held versions of the treatment guidelines of UBH at
issue in the case are pervasive and result in a significantly narrower scope of coverage than is consistent with generally accepted levels of care.
Not only do the guidelines in all relevant years contain provisions that improperly instruct clinicians to consider only safety and not effectiveness
in deciding whether to move a patient to lower level of care; they also deviate from generally accepted standards of care by using language that
strongly conveys to clinicians that they should err on the side of moving members to lover levels of care even where there is uncertainty about
whether such a move is safe.




Plaintiff’s Original Complaint                                                                                                              Page 7
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 8 of 30




However, data relating to BCBS and patients admitted to Windmill demonstrably show

that BCBS’s coverage and clinical determinations consistently fall well short of the care

necessary to properly treat BCBS members by all medical standards. When compared to

other major insurance carriers and payors, BCBS authorizes fewer level of care requests,

and when care is actually authorized by BCBS, fewer days are approved. Importantly,

BCBS’s allowed reimbursement for services provided to its own member falls well short

of other major insurance carriers and payors based not only on the rates paid but the

failure to extend coverage for medically necessary services.


        11.      The reasons for this are apparent.   BCBS has adopted arbitrary and

clinically unsupported internal “guidelines” and policies relating to treatment and

coverage BCBS members, which BCBS utilizes in adjudicating, processing and

underpaying claims, if not denying coverage completely. BCBS’s treatment guidelines

are allusive, unclear, arbitrary, inconsistent and ever changing. What is certain is that

BCBS fails to follow established and recognized clinical guidelines for services provided

to BCBS members. This is the case although BCBS is legally obligated to conform with

state and federal law, ERISA, Parity Acts, as well as BCBS’s independent commercial,

contractual, common law and statutory obligations to the Plaintiff as a commercial

medical provider. In ignoring these obligations, BCBS has systematically, knowingly

and intentionally refused to authorize necessary medical services needed by BCBS

members and has made benefit determinations that are inconsistent with the terms of the

governing plans, ERISA and Parity laws.



Plaintiff’s Original Complaint                                                     Page 8
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 9 of 30




        12.      Nowhere does BCBS provide clear guidelines that relate to treatment for

co-occurring mental health disorders, risk of relapse, motivation barriers, or any number

of necessary clinical elements or data that are absolutely necessary to direct the proper

care of BCBS members. For that matter, the extent of coverage and reimbursement to be

paid for the services or the members’ responsibility is a complete mystery on a claim to

claim basis This is problematic for not only Windmill (as the provider of services), but

also for the patient. Windmill provides valuable service to BCBS members with the

expectation of at least being paid reasonable rates for the high level of care provided to

BCBS members. When Windmill contacts BCBS to verify if benefits are available and

to authorize the treatment of BCBS members, Windmill inquiries about the rates and

benefits.     However, BCBS only generally states that it or the plan will pay the

“Allowable Rate”, whatever that may mean.           BCBS then remits ridiculously low

reimbursement rates with absolutely no explanation for the basis of that payment rate.

This of course always results in much higher patient responsibility and liability. Only

BCBS is in the position to know what will be paid and what BCBS’s “Allowable

Amounts” are for the services that are necessary to properly treat their members. Yet, the

rate of reimbrumsent is not known until well after the BCBS member receives urgent,

immediate and often emergency medical care, all services for which BCBS represented

the member had available and adequate coverage. As example, BCBS may state after the

fact that the insured member is responsible for 60% of the “eligible charges”, but neither

the member nor Windmill ever know the “Allowable Amount” until after the services are

provided, and BCBS adjudicates and underpays the claim, or denies the claim altogether.


Plaintiff’s Original Complaint                                                      Page 9
            Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 10 of 30




To date, BCBS has failed to provide any data or basis for how it determines “Allowable

Amounts”. In other instances, BCBS alleges it is applying what it refers to as MNRP

(Maximum Non-Network Reimbursement Plan) as the alleged basis for the amount of

reimbursement paid or the maximum allowable for out of network claims. Apparently,

BCBS is somehow improperly applying some sort of Medicare based reimbursement

methodology. The problem is that there are no comparable Medicare rates for the level

of care and types of services being provided by Windmill. Medicare does not provide a

rate for an inpatient residential treatment center. Rather, Medicare only covers inpatient

mental health and substance use disorder treatments when rendered by a licensed

Inpatient Hospital. Thus, Windmill is not a Medicare provider, and the services and level

of care being provided by Windmill is not a Medicare covered service. BCBS is well

aware of this. Yet, BCBS has in fact misrepresented to Windmill that specific plan

documents contain this “MNRP” language that would somehow and otherwise limit

BCBS or the plan’s responsibility to pay adequate reimbursement for medically

necessary and covered services. It is no surprise that when these plan documents were

reviewed, there was no mention or reference to a “MNRP”, much less a clear description

of how the level of care and services provided by Windmill would be reimbursed by

BCBS or the plan. Indeed, BCBS’s methodology for how it calculates reimbursement for

medically necessary and mandated services is purposefully a mystery.             BCBS’s

reimbursement “rates” are arbitrary, capricious, and completely unsubstantiated.

BCBS’s coverage determinations and payment rates fail to meet the required coverage

under the members’ plans, Parity laws and completely fail to adequately compensate


Plaintiff’s Original Complaint                                                     Page 10
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 11 of 30




Windmill for the valuable services provided to BCBS members. Review of the claims

made the basis of this disputes show that there is neither rhyme nor reason for how BCBS

pays the claims, as payments are all over the place for like or similar services. In fact,

BCBS has paid many claims at higher rates, while drastically underpaying other claims

for that very same BCBS member, but for different admissions.


        13.      At all time relevant hereto, Windmill and BCBS were not party to a

preferred provider contract, in spite of Windmill’s best efforts through the years to

contract with BCBS for reasonable reimbursement rates. Thus, all the services provided

to BCBS members made the basis of this dispute were out of network. Again though,

only Windmill was fully staffed and capable of providing the high level of services and

co-occurring treatment necessary in the geographic region. For each admission made the

basis of this dispute, BCBS verified that benefits were available and adequate for the

services and treatment being provided to the patients and those services were authorized.

Based upon these representations by BCBS, Windmill admitted and provided the

necessary treatment and services to the patients with the certain expectation of reasonable

payment. Texas law is clear that a carrier is responsible for representations of benefits

(as well as misrepresentation or the negligent misrepresentation of benefits or coverage

that actually are not available). Only the plan and its agents are in the position to

determine eligibility and actual coverage, which is the very reason why providers contact

plans or third-party administrators when the patient is admitted. This is necessary to

ensure that there adequate coverage in place to properly pay for the valuable medical



Plaintiff’s Original Complaint                                                      Page 11
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 12 of 30




services. The Texas Insurance Code also expressly provides that once benefits are

verified and services are authorized by a plan, payment for the claim cannot be denied.

However, BCBS has paid nothing for countless claims. For those claims that were paid,

reimbursement is minimal and wholly inadequate. BCBS’s adjudication of the over 4000

claims constitutes repeated violations of Federal and Texas law as described in detail

below. For the 4,110 claims made the basis of this dispute, the total aggregate charges

are $13,101,675.00. Excluding what BCBS alleges to be patient/member responsibility,

BCBS has paid Windmill a paltry $1,047,161.00 or less than 8 % of the Windmill’s usual

and customary charges for the critical and often life saving services provided to BCBS

members. The total “allowed” amount for all of the claims was a mere $1,496,160

(BCBS’s payment of $1,047,161 and an additional patient/member responsibility of

$449,000).


        14.      To justify the ridiculous payment amounts, BCBS has set forth a myriad of

unsupported reasons and denial codes for the failure to properly pay the claims, including

but not limited to the following: 1) services are not covered by contract for this type of

provider; 2) maximum benefit available for this service has been paid; 3) service not

eligible - failed to meet group guidelines; 4) maximum benefit available for this service

has been paid; 4) charge exceeds Medicare’s allowed amount; 5) type of procedure done

is not covered by this contract. These are just a few of the improper and meritless

examples that serve as the basis for BCBS’s non-payment or underpayment of services

provided to BCBS members. For those claims where BCBS has not paid a single penny



Plaintiff’s Original Complaint                                                      Page 12
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 13 of 30




for the valuable services, BCBS had an express statutory and common law duty to notify

Plaintiff at the time of admission whether the services were not covered at all or whether

coverage was somehow limited. If the claims are not covered under the plan or if

benefits were somehow limited contrary to otherwise established clinical standards and

representations of coverage, BCBS had an express duty to notify Windmill that nothing

would be paid or payment would be limited by the plan benefits or BCBS’s internal

policies.      Likewise, denying claims due to absence of notification or failure to

preauthorize is equally groundless. Plaintiff contacted BCBS to verify benefits and

BCBS authorized the services. Failure to pay a penny for these claims is tantamount to

fraud. Further, misrepresenting coverage being available constitutes a deceptive trade

practice in violation of the Texas Insurance Code as further shown below.


        15.      For those claims where BCBS did at least remit some reimbursement for

the claim(s), the level of payment is completely inadequate and does not meet any

semblance of fair, usual or customary reimbursement for the very costly services being

provided to BCBS members. Presumably, BCBS believes that the provider and members

should absorb the costs of care, rather than the BCBS or the plan that purports to provide

coverage to those members.


        16.      Paying nothing for countless claims and arbitrarily underpaying Plaintiff

for valuable services serves only to financially benefit BCBS and the plans BCBS

administers. This also necessarily precludes BCBS members from having access to

appropriate and mandated medical care. As a result, BCBS discriminates against its own


Plaintiff’s Original Complaint                                                      Page 13
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 14 of 30




members by failing to approve necessary care or pay an appropriate level of benefits and

reimbursement for that care. This effectually leaves the financial liability and obligation

with the member and the provider, rather than the plans and BCBS.


        17.      To the extent that BCBS may or has alleged that the services in question

were not medically necessary or were not clinically justified, any such alleged grounds

are without merit, unfounded and clinically unsupported. The Parity Acts prohibit health

plans that provide mental health or substance use disorder (MH/SUD) benefits from

imposing less favorable benefit limitations on those benefits than would be imposed on

medical/surgical benefits. It is without question, the acts and omission complained of

herein violate the Parity Acts, and there is no clinical basis for denying the claims based

on medical necessity.

        18.      As a result, BCBS and the plans has realized and reaped immeasurable

benefits from the receipt of the premium payments for substance use and mental health

coverage from their members, to only deny coverage for that care or underpay the claims.

At the least, BCBS and the plans have been unjustly enriched in accepting these

premiums, while not paying appropriate amounts for covered services provided to BCBS

members or paying nothing at all.


        19.      Plaintiff would also show that upon admission, all patient sign admission

agreements, whereby the patients agree to be individually responsible for payment of the

services, if the insurance does not pay. Likewise, patients execute an Assignment of

Benefits that assigns all rights and entitlement to the payment of benefits to the medical


Plaintiff’s Original Complaint                                                      Page 14
               Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 15 of 30




provider. Beneficiary status is thereby conferred upon the Plaintiff in this lawsuit, giving

the Plaintiff legal standing to seek remedy under ERISA against BCBS and/or the health

plans insuring the patients. Plaintiff seeks entitlement to payment as an assignee for

covered services under ERISA governed benefit plans, as well as payment for the

benefits BCBS has denied. Windmill brings its claims, in part, as an assignee of its

residents/members against Defendant under ERISA, 29 U.S.C. § 1132(a) and § 502(a) to

recover for wrongfully denied benefits, the refusal to approve and pay reasonable

reimbursement for medically necessary services due to application of illegal policies,

guidelines and practices, which deprived BCBS members of having access to necessary

care and while also hanging the financial responsibility of that care upon its own

members.


         20.      In addition to these ERISA claims, Plaintiff also maintains and seeks

independent legal remedies and causes of action herein against Defendant as a medical

provider under applicable Texas and Federal law statute and common law and as set forth

below.


         21.      For the purpose of the numerous patients’ privacy rights, the names and

identification numbers are not included in this pleading for the 4,110 claims made the

basis of this dispute. Sufficient information has already been or will be provided to

Defendant, such that Defendant is duly notified of all the claims. Further information

will be provided, if necessary, to identify the individual claims in question and/or the

specific claim information will be provided to this Court under seal.


Plaintiff’s Original Complaint                                                       Page 15
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 16 of 30




                                               IV.

                                    CAUSES OF ACTION

A)      ERISA CLAIMS

        22.      Plaintiff incorporates by reference the allegations set forth in Paragraphs 5

through 21 as if fully set forth herein.

        i)       Failure to Comply with Plans of Beneficiaries and Breach of Fiduciary
                 Duties under ERISA by denying or underpaying claims.

        23.      As described above, the Plaintiff provided covered and medically necessary

to BCBS members that either had insurance that was fully funded by BCBS or had health

benefit plans that were administered by BCBS. By making benefit determinations and

developing internal practices and policies that are applied to claim and benefit

determinations, Defendant is an ERISA fiduciary. As an ERISA fiduciary, BCBS owed

Plaintiff and BCBS members fiduciary duties, including but not limited to making

decisions in accordance with insurance plan terms, ERISA and the Parity Acts.

        24.      BCBS has denied or underpaid over 4000 medical claims for benefits for

services provided to BCBS members. On information and belief, the members (or the

member’s employer) paid health insurance premiums to ensure that covered services and

benefits would be paid to Plaintiff and for the benefit of BCBS members that received

these medical services. BCBS has denied or refused to approve necessary care by

developing and applying internal practices and policies that restrict coverage in

contravention of the health plans, ERISA and Parity laws and all established clinical




Plaintiff’s Original Complaint                                                         Page 16
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 17 of 30




guidelines. These practices and policies ignore established industry standards and the

levels of care necessary for the effective treatment of BCBS members at Windmill.

        25.      As an assignee of BCBS members, Plaintiff brings these claims to enforce

the terms of various health benefit plans, whereby BCBS has arbitrarily denied the

claims, paid Plaintiff absolutely nothing, or drastically underpaid 4000 claims for

valuable medical services. Under § 502(a) of ERISA, Plaintiff (as an assignee and

beneficiary) is legally entitled to recover benefits for medical services that are due to

Plaintiff and/or the BCBS members under the terms of the plans between BCBS, the

health benefit plans, and the patients treated. Plaintiff is also entitled to enforce the rights

as an assignee under the terms of the applicable plans.

        26.      Likewise, and as the assignee of ERISA members, the Plaintiff is entitled to

seek and assert claims for relief against BCBS for its breach of fiduciary duties of loyalty

and care owned to the members under 29 USC § 1132(a)(3). At all times relevant hereto,

BCBS acted as a fiduciary to the beneficiaries, as BCBS exercised discretion, authority

and control in determining whether plan benefits would be paid to the Plaintiff. BCBS

denied and failed to pay a single penny in benefits for countless claims for medically

necessary services provided to BCBS members. BCBS violated ERISA as a fiduciary in

failing to pay for covered services and failing to provide the Plaintiff and/or the patients

with all rights under the terms of the plans covering the patients. BCBS has thus further

breached the ERISA imposed duty of loyalty, by failing to act with care, diligence and

prudence or act in accordance with the documents that govern the plan insuring the

patients. BCBS has breached its duty of care as a fiduciary by failing to act in the interest


Plaintiff’s Original Complaint                                                           Page 17
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 18 of 30




of the insured patients and by failing to provide benefits to the plans’ members for

medically necessary services.

        27.      BCBS further breached the terms of the governing health benefit plans by

arbitrarily denying payment for medically necessary and covered medical services and by

making claim determinations that paid less than was required under the plans without

legal, clinical or factual basis.

        28.      BCBS has additionally violated its duties by determining that no benefits or

limited benefits would be paid. Such an exercise of discretion and the determination

made by BCBS to pay absolutely nothing or next to nothing for the services provided

failed to meet the terms of the governing health benefit plans and resulted in BCBS

and/or the plans realizing a financial windfall. Such self dealing for the benefit of the

fiduciary was at the expense of the plan beneficiaries, thereby violating ERISA

§§404(a)(1)(B) and (D) as well as ERISA §§ 1104(a)(1)(B) and (D).

        29.      As a result, Plaintiff has been damaged in the amount of the balance of its

usual and customary charges for the services provided to the BCBS members in the

amount of $11,605.515.00.

        ii)      Failure to Provide Full and Fair Review

        30.      Plaintiff incorporates by reference the allegations set forth in paragraphs 5

through 29 as if fully set forth herein.

        31.      BCBS functions as a plan administrator within the meaning of ERISA

when it fully insures group health plans or when it is designated or acts as the




Plaintiff’s Original Complaint                                                         Page 18
               Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 19 of 30




administrator for such plans with the discretion accorded to a plan administrator. Thus

Plaintiff, as assignee, is entitled to assert claims for relief under 29 § 1132(a)(3).

        32.       BCBS has failed to provide a full and fair review and has failed to make

necessary disclosure pursuant to 29 USC § 1133 and its regulations.

        33.       As a result, Plaintiff has been damaged in the amount of the balance of its

usual and customary charges for the services provided to the patients in the amount of

$11,605.515.00.

        iii)      Claims Procedure Violations

        34.       Plaintiff incorporates by reference the allegations set forth in paragraphs 5

through 33 as if fully set forth herein.

        35.       BCBS is an insurance company that is subject to regulation under the laws

of more than one state, including the State of Texas. BCBS also processed benefits and

claims for self funded plans by providing claim filing information and notices of

decisions to policy holders. Thus, BCBS is required to comply with the claim procedures

for members as provided for under law. See example at 29 CFR § 2560.503-1. BCBS

violated claim procedure regulations by engaging in conduct that rendered its claim

procedures and appeals process unfair to plan members. Plaintiff, as assignee of said

members, is entitled to relief under 29 USC § 1132(a)(3).

        36.       As a result, Plaintiff has been damaged in the amount of the balance of its

usual and customary charges for the services provided to the patients in the amount of

$11,605,515.00.




Plaintiff’s Original Complaint                                                           Page 19
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 20 of 30




B)      STATE LAW CLAIMS

        37.      Plaintiff incorporates by reference the allegations set forth in paragraph 5

through 36 as if fully set forth herein.

        iv)      Quantum Meruit and Unjust Enrichment

        38.      Plaintiff provided valuable medical services to members insured by BCBS.

BCBS has completely denied or drastically underpaid 4,110 claims for medical services

provided to BCBS members. Plaintiff provided those valuable medical services in good

faith with the certain expectation of payment. All medical services were provided for the

benefit of the Defendant’s members, as well as BCBS. BCBS knew or should have

known that the Plaintiff expected appropriate payment. As a result, Plaintiff is entitled to

recover a reasonable value for the services, supplies and costs provided to the

Defendant’s members.

        39.      As a result, Plaintiff has been damaged in the amount of the balance of its

usual and customary charges for the services provided to the patients in the amount of

$11,605,515.00.

        v)       Breach of Contract

        40.      Plaintiff incorporates by reference the allegations set forth in paragraph 5

through 39 as if fully set forth herein.

        41.      As described above, the Defendant authorized the services and necessarily

agreed to pay for medical services and care provided by Plaintiff to BCBS members. The

Plaintiff contacted the Defendant when the patients were admitted, and Defendant

represented coverage was available and authorized the services to be provided. Said


Plaintiff’s Original Complaint                                                           Page 20
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 21 of 30




services were provided and the Defendants have failed to pay amounts that are due and

owed. Defendant’s non-performance in failing to pay any monies or failing to pay a

reasonable rate for the claims constitutes a material breach of the parties’ agreements.

Alternatively, the parties entered into an implied-in-fact contractual agreement, which

can clearly be inferred from the industry standards described above, the parties conduct,

and the surrounding circumstances involved for these multiple admissions.


        42.      Thus, Plaintiff has been damaged in the amount of the balance of its billed

usual and customary charges, in an aggregate amount of $11,605,515.00. All conditions

precedent to Defendant’s obligations of payment have occurred as required by the Texas

Rules of Civil Procedure.


        vi)      Negligence and Negligent Misrepresentations


        43.      The Plaintiff alleges and incorporates herein by reference paragraphs 5

through 42 above.


        44.      The Plaintiff would show it is the accepted business practice in the

healthcare industry to contact insurers or their administrators and verify coverage for

patients being admitted. Since coverage and benefit information is within the exclusive

control of the insurer or its administrator, a provider must rely on representations of

coverage by an insurance carrier or its agents or administrators when deciding to admit

and provide valuable service to a patient. Insurance carriers and/or a plan administrator

know a provider will rely on assertions of coverage and are under a statutory and



Plaintiff’s Original Complaint                                                        Page 21
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 22 of 30




common law duty to reasonably investigate coverage and provide a provider with

accurate information.


        45.      In the cases made the basis of this proceeding, the Plaintiff contacted BCBS

upon each admission and BCBS verified benefits were available and authorized the

medical treatment provided to each patient. The Plaintiff relied on these representations

in admitting and providing medical services to the patients and expected certain payment.

BCBS knew or should have known if there was available coverage upon admission and

the extent of that coverage. Yet, BCBS has completely denied or grossly underpaid

4,100 claims on various unsupported and improper bases contrary to actual

representations of coverage and benefits that were made when the BCBS members were

admitted. BCBS has breached its duties to the Hospitals to provide accurate information

regarding coverage and/or authorization of the services by not paying the Plaintiff at all

or paying at such unreasonably low rates, such that the Plaintiff has been damaged.


           46.        The Texas Insurance Code § 1301.135(f) states, “If an insurer has

preauthorized medical care or health care services, the insurer may not deny or reduce

payment to the physician or health care provider for those services based on medical

necessity or appropriateness of care unless the physician or provider has materially

misrepresented the proposed medical or health care services or has substantially failed to

perform the proposed medical or health care services.” BCBS has not and cannot allege

Plaintiff materially misrepresented the services required to be provided to the patients or

that Plaintiff failed to perform said services. The purpose of verification and obtaining


Plaintiff’s Original Complaint                                                        Page 22
                Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 23 of 30




authorization is to confirm valid insurance coverage, or the lack thereof. BCBS therefore,

knew or should have known that Plaintiff would rely on that verification and

authorization and, thus, any denial of this claim should be estopped per the Insurance

Code regulations and under common law. Further and regardless of what the underlying

plans state, BCBS’s violation of the insurance code requires them to pay this claim as

billed.

          47.      As a direct and proximate cause, the Plaintiff has been damaged in the

aggregate amount of the balance of the Plaintiff’s usual and customary charges incurred

for the medical services provided in the amount of $11,605,515.00.            The Plaintiff

likewise seeks exemplary and punitive damages as a result of the misrepresentations, acts

and omissions complained of herein and to be determined by the trier of fact.


    vii).       PROMPT PAY VIOLATION: CAUSE OF ACTION FOR VIOLATION OF
                       TEXAS INSURANCE CODE § 1301.101 et seq.


          48.      The Plaintiff alleges and incorporates herein by reference paragraphs 5

through 47 above.

          49.      BCBS failed to timely and appropriately pay or deny thousands of claims

as required by the prompt payment provisions of the Texas Insurance Code.

          50.      The Texas Insurance Code § 1301.069 states that “The provisions of this

chapter relating to prompt payment by an insurer of a physician or health care provider

and to verification of medical care or health care services apply to a physician or provider

who:



Plaintiff’s Original Complaint                                                       Page 23
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 24 of 30




                      (1)        is not a preferred provider included in the preferred provider

           network; and

                      (2) provides to an insured:

                                   (A) care related to an emergency or its attendant episode of

           care as required by state or federal law; or

                                   (B) specialty or other medical care or health care services at

           the request of the insurer or a preferred provider because the services are not

           reasonably available from a preferred provider, who is included in the preferred

           delivery network.

        51.       Plaintiff is not is not a member of a BCBS preferred provider network.

Plaintiff provided emergency, urgent and/or specialty medical care for the benefit of

BCBS members. Plaintiff requested and received authorization for the services provided

to BCBS members. Plaintiff submitted clean claims for proper payment of the services.

BCBS either funds the plan or acts as the third-party administrator of the plan subject to

the Texas Insurance Code per Tex. Ins. Code Ann. § 1301.109 and § 1301.138 (Vernon

2005). The Texas Insurance Code § 1301.103 et seq. requires that an insurer pay, in

whole or in part, or deny a clean claim “not later than the 45th day after the date an

insurer receives a clean claim…”.            The claims have been completely denied or grossly

underpaid. BCBS’ has clearly failed to make a determination on this claim within the

applicable statutory time-frame.

        52.       BCBS’s failure to timely pay or deny these claims subjects BCBS to

prompt payment penalties. The applicable penalty for violation of the applicable prompt


Plaintiff’s Original Complaint                                                            Page 24
                 Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 25 of 30




payment provisions is payment of the submitted billed charges plus 100% of the

difference between the billed charges and the contracted rate and 18% interest from the

date payment or denial was due. Tex. Ins. Code Ann. § 1301.137(c) (Vernon 2005).

    vii)         Violations of the Texas Insurance Code through Deceptive and Unfair
                 Trade Practices


           53.      Plaintiff alleges and incorporates herein by reference paragraphs 5 through

52 above.


           54.      Plaintiff would show it is the accepted business practice in the health care

and industry to contact insurers and/or plan administrators in order to verify coverage for

patients that are being admitted for medical services. Providers also seek to pre-certify or

preauthorize the medical services with the carrier to insure the anticipated medical

procedures or services are authorized by the plan and indeed covered. These steps are the

only way a medical provider can ensure payment will be made by a plan prior to

providing costly and valuable medical services.


           55.      Coverage and benefit information is entirely within the exclusive control of

the insurer or its administrator. A provider must thus rely on representations of coverage

by a carrier (or its agents or administrator) when deciding to admit and treat a patient.

Carriers and plan administrators know a provider will rely on assertions and

representations of coverage and are under a legal and affirmative duty to reasonably

investigate and provide accurate coverage information to providers.




Plaintiff’s Original Complaint                                                            Page 25
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 26 of 30




        56.      BCBS verified benefits and authorized each admission for the BCBS

members made the basis of this dispute. BCBS represented benefits were available and

preauthorized each service. The Plaintiff provided the necessary services and treatment

to the patients in reliance on these assertions and representations of available insurance

coverage, and with the understanding the Plaintiff would be paid. Plaintiff has no way to

determine the existence of insurance coverage and benefits except through the plan

and/or its administrators. Plaintiff provided the medical services in reliance on said

representations and with the certain expectation of payment. The Texas Insurance Code

§1301.135(f) also states “if an insurer has preauthorized medical care or healthcare

services, the insured may not deny or reduce payment”. Yet in this case, BCBS again

and again denied or grossly underpaid for services provided to these BCBS members on

various unsubstantiated grounds.

        57.      As a result, Plaintiff has been directly damaged and harmed as a result of

BCBS misrepresenting the terms of available coverage.           Due to these acts and/or

omissions that result from BCBS’s misrepresentations, misleading statements,

indifference or negligence, and the conduct complained of herein, BCBS has caused harm

and damage to the Plaintiff. The conduct of BCBS also constitutes a deceptive trade

practice in violation to the Texas Insurance Code, §541.001 et seq. due to BCBS

misrepresenting the terms and coverage of the given health plans. As a result, the

Plaintiff seeks the full balance of its usual and customary charges of $11,605,515.00.

Since this conduct was committed systematically and knowingly, Plaintiff also seeks and




Plaintiff’s Original Complaint                                                      Page 26
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 27 of 30




is entitled to three times the actual damages pursuant to the Texas Insurance Code

§541.152.

        ix)      Fraud


        58.      Plaintiff alleges and incorporates herein by reference paragraphs 5 through

21 above.


        59.      As set forth above, the Defendant was aware that Plaintiff would rely on the

representations made to the Hospital regarding the insurance coverage of each of the

admitted patients. The representations of coverage were false and material, and the

Defendant either knew the representations to be false or made the representations

recklessly as a positive assertion without the knowledge of its truth. The representations

were made with the intent that the Plaintiff act on the same, and indeed the Plaintiff did

rely on the representations of insurance coverage in providing the costly and valuable

medical services to BCBS members. As a result, the Plaintiff has been harmed by the

multiple and repeated misrepresentations of coverage and denials and/or underpayments

for the valuable services provided. Plaintiff would further show that the Defendant failed

to disclose material facts to the Plaintiff regarding the patients’ insurance coverage, to wit

that there allegedly was no coverage at all for some patient or that the actual benefits and

coverage of the members was completely inadequate to properly reimbrumsent the

Plaintiff for the valuable services provided to BCBS members. The Defendant had a duty

to disclose those facts, and the facts were material. The Defendant knew that the Plaintiff

had no opportunity to discover the facts regarding any alleged limitations as to the


Plaintiff’s Original Complaint                                                         Page 27
              Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 28 of 30




insured patients’ coverage, specifically that the there was no coverage or benefits for the

medically necessary services or that payment and reimbursement for the services would

be inadequate. Plaintiff has been injured as a result of acting without the knowledge of

the non-disclosed acts and information, and has been damaged in the amount of

$11,605,515.00.


        60.      Further and as a result of the conduct and omissions described above, the

Plaintiff seeks exemplary damages in an amount to be determined by the trier of fact.


                                        Attorney’s Fees

        61.      Plaintiff has presented its claims for payment to Defendant for the above

mentioned services rendered to the patients. Defendant has failed to tender payment of

the just amount owed to Plaintiff before the expiration of thirty (30) days from the date of

demand. Accordingly, Plaintiff is entitled to reasonable attorney’s fees to be determined

by the trier of fact pursuant to Tex. Civ. Prac. & Rem. Code § 38.001, et seq. as well as

Texas Insurance Code §§ 1301.108 and 843.343.



                                           Jury Demand

        62.      Plaintiff demands a trial by jury of all issues and causes of action so triable

pursuant to the Federal Rules of Civil Procedure.




Plaintiff’s Original Complaint                                                           Page 28
             Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 29 of 30




                                             Prayer

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendant be

cited to appear and answer herein, and after a trial on the merits, the Court enter judgment

against the Defendant as follows:

        1.       Judgment in the amount of $11,605,515.00 representing the actual damages

                 and economic loss caused by the Defendant;

        2.       Damages as allowed by Texas Insurance Code, Section 541.152;

        3.       Exemplary damages to be determined by the trier of fact;

        4.       Pre-judgment and post-judgment interest as allowed under the law;

        5.       Attorney’s fees to be determined by the trier of fact and costs of court; and

        6.       Such other and further relief to which Plaintiff may show itself justly

                 entitled.

                                             Respectfully submitted,

                                             LAW OFFICES OF P. MATTHEW O’NEIL

                                             By            /s/ P. Matthew O’Neil
                                                    P. MATTHEW O'NEIL
                                                    State Bar No. 00795955
                                                    6514 McNeil Dr.
                                                    Bldg. 2, Suite 201
                                                    Austin, Texas 78729
                                                    (512) 473-2002 Telephone
                                                    (512) 473-2034 Facsimile




Plaintiff’s Original Complaint                                                           Page 29
            Case 5:19-cv-01211 Document 1 Filed 10/09/19 Page 30 of 30




                                      HOLLAWAY & GUMBERT


                                      By          /s/ T. Daniel Hollaway
                                           T. Daniel Hollaway
                                           State Bar No.: 09866700
                                           8225 Westglen Drive
                                           Houston, Texas 77063-6307
                                           Telephone: (713) 942.7900
                                           Facsimile: (713) 942.8530

                                      ATTORNEYS FOR PLAINTIFF,
                                      WINDMILL WELLNESS RANCH




Plaintiff’s Original Complaint                                             Page 30
